Citation Nr: 1716028	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-24 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hand tremors.

2.  Entitlement to service connection for a cardiac disability other than coronary artery disease (CAD).
 
3.  Entitlement to service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for scars secondary to a cardiac disability.

5.  Entitlement to an initial disability rating in excess of 70 percent for PTSD.

6.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to December 1966. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of April 2009, December 2009, and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The issues have been recharacterized to comport with the evidence of record.  This recharacterization of the issues includes bifurcation of the issue of entitlement to service connection for a cardiac disability as shown on the title page.  This results in no prejudice to the Veteran.  Locklear v. Shinseki, 24 Vet. App. 311 (2011); see also Bernard v. Brown, 4 Vet. App. 384 (1993). 

In July 2015, the Board remanded the case in order to afford the Veteran a hearing before the Board.  However, in September 2015 correspondence, the Veteran withdrew his hearing request. In April 2016, this matter was remanded for additional development by the Board. As to the claims decided herein, the RO has substantially complied with the remand directives, and the Board may properly proceed with the decision below. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

The issues of entitlement to service connection for hypertension, non-CAD disabilities, scars secondary to cardiac disabilities, and entitlement to SMC for aid and attendance/housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's bilateral hand tremors onset during active service.  

2.  The Veteran's service-connected PTSD more nearly approximates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as symptoms of irritability, depressed mood, chronic sleep disturbances, inability to establish and maintain effective relationships, panic attacks, and social isolation.  Total occupational and social impairment has not been shown at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for bilateral hand tremors have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for an initial rating in excess of 70 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2016); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103 (a) (West 2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in March 2008 and August 2009. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided VA examinations with respect to the claims decided herein.  The examinations adequately provide the findings necessary to a resolution to the appeal.  The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016).   

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that he has tremors that affect his hands that onset during active service.  A review of the Veteran's service treatment records shows no reports or complaints of hand tremors during active service.

A December 2005 private neurology treatment report noted that the Veteran had tremors for a long period of time, but no exact time frame was indicated. A January 2008 VA treatment record shows that the Veteran reported tremors affecting his hands that started gradually after he left service in 1966 and progressively worsened over the years.  A July 2008 VA treatment record shows that the examining physician noted that the Veteran's tremors were exacerbated by his PTSD.  A December 2008 VA treatment record diagnosed the Veteran with essential tremors.  

A June 2016 VA examination report noted that the Veteran was diagnosed with bilateral hand tremors.  The examiner conducted a review of the Veteran's claim file as well as a physical examination of the Veteran.  The examiner remarked that it was less likely than not that the Veteran's bilateral hand tremors onset during active service.  The examiner opined that the condition was unlikely connected to service due to the lack of documentation in regards to a tremor condition during service.

After a review of the evidence of record and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tremors is warranted.  The Board notes that while the VA examiner determined that it was less likely than not that the Veteran's tremors were related to service, it is clear that the opinion was based solely on a finding of a lack of medical documentation during service.  Buchanan v. Nicholson, 451 F.3d 1331 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.")  The Board notes that the Veteran has consistently reported tremors that onset during service and have continued to the present day.  The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006). Here, the Veteran is competent to identify hand tremors, his statements are credible, and he has been diagnosed with a tremor condition. 

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hand tremors is warranted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a) (2016).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2016).

The Veteran's service-connected PTSD was assigned an initial 70 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A General Rating Formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.

Pursuant to the General Rating Formula for Mental Disorders, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2016).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

The Board notes that the newer DSM-5 has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014. As the Veteran had perfected his increased-rating claim for PTSD at that time, the Board will thus evaluate his claim using the DSM-IV, including analysis of his assigned GAF scores.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

A September 2007 VA treatment record shows that the Veteran was diagnosed with an anxiety disorder and assigned a GAF score of 55.  The Veteran was assessed as alert and attentive; normal speech; mood/affect was blunted, restricted, constricted; no perceptual disturbances were noted; thought processes were normal; insight was limited; and judgement was good.  

A February 2008 VA treatment note shows that the Veteran reported that he was antisocial and easily agitated by others.  He reported that he tolerated others on the job and found relief that he was now retired.  Mental status examination showed that that the Veteran was casually dressed, well groomed, and alert to person, place, time, and circumstances.  His speech was slow and a bit impoverished.  His mood was noted to be severely depressed.  His affect was blunted and hallucinations were denied.  No evidence of delusions were noted.  The Veteran denied any thoughts of harming himself or others.  Insight and judgment were fair.  

A June 2009 VA treatment note shows that the Veteran reported sleep disturbance every night.  The Veteran's spouse reported that he was restless every night.  He reported fearfulness and a great anxiety during the day.  Severe depression, sadness, and anxiety were reported.  Cognitive impairment to concentration and attention were noted.  No delusions were reported by the Veteran.  

An April 2012 VA PTSD examination report shows that the Veteran was diagnosed with PTSD and major depressive disorder.  He was assigned a GAF score of 55.  The examiner reported that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  Symptoms of PTSD were noted as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and a difficulty in adapting to stressful circumstances including work and a worklike setting.  

A June 2016 VA PTSD examination report shows that the Veteran was diagnosed with PTSD with panic attacks.  The Veteran reported flashbacks with physiological and psychological reactions when something reminded him of war.  Poor sleep with bad dreams were reported.  He also reported avoidance of large crowds, detachment from others, isolation, and withdrawal.  The Veteran reported feeling shame and guilt with decreased interest in pleasurable activities.  Increased irritability was reported, and sensitive startles to loud noise were noted.  The Veteran reported impairment with social interactions.  The examiner reported that the Veteran's psychiatric disability caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Symptoms of PTSD were noted by the examiner as depressed mood and anxiety.  Panic attacks occurring once per week were reported.  These panic attacks were noted as nearly continuous panic affecting the ability to function independently, appropriately, and effectively.  Other symptoms were noted as chronic sleep impairment, mild memory loss, impaired judgment, disturbances in mood, difficulty establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.  The examiner noted that the Veteran arrived to the examination on time, was fully oriented times four, and neatly dressed and groomed.  The Veteran exhibited a slow gait and was slightly hunched over.  He was noted to avoid eye contact and kept his eyes closed as he divulged symptom information.  The Veteran did apologize for not making eye contact.  No impairment of speech was observed.  His thought content and process were noted to be within normal limits, linear, and goal directed.  The Veteran denied past or present suicidal or homicidal ideations.  The examiner noted that the Veteran did not exhibit any delusions, preoccupations, or impulsivity.  

With regards to the Veteran's claim for an initial rating in excess of 70 percent, the Board finds that an increased rating of 100 percent is not warranted for the Veteran's PTSD at any time during the course of the appeal period.  The Board finds that the 100 percent rating is not proper because the preponderance of the evidence is against a finding that total social and occupational impairment is shown.  The Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, by as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for an anxiety disorder.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board notes that while the June 2016 VA examiner noted that the Veteran had panic attacks that were nearly continuous panic affecting the ability to function independently, appropriately, and effectively, the examiner also indicated that these panic attacks happened on average once per week.  Additionally, while these panic attacks were severe, the examiner did not provide a finding that they caused total social and occupational impairment.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012) (holding that a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein). Rather, the examiner specifically found the Veteran's symptoms to cause no more than occupational and social impairment with occasional decrease in work efficiency-a level of symptomatology more closely approximating a 30 percent rating.

While the Veteran's psychiatric symptoms are severe and are manifested by symptoms of irritability, depressed mood, chronic sleep disturbances, inability to establish and maintain effective relationships, panic attacks, and social isolation, the Board finds that this symptomatology is consistent with occupational and social impairment, with deficiencies in most areas, the criteria for a 70 percent rating.  The Board recognizes that the symptoms noted in the rating schedule are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 70 percent rating appear to be present throughout the appeals period.

However, the Board finds the symptoms associated with the Veteran's service-connected psychiatric disability do not meet the criteria for the maximum 100 percent rating.  A 100 percent rating requires total occupational and social impairment due to psychiatric symptoms.  Here, the Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's psychiatric disability.  The evidence of record does not indicate that the Veteran has exhibited persistent delusions; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Although the Veteran is retired, the Board notes that he is in receipt of special monthly compensation under 38 U.S.C. 1114 (West 2014), which indicates that he is occupationally impaired.  However, for his psychiatric symptoms to warrant a 100 percent schedular rating, total social and occupational impairment must both be shown.  Here, as noted in the VA examination reports and VA treatment records, his psychiatric symptoms have not manifested to the degree to cause total social and occupational impairment.  Specifically, no medical profession has opined that the Veteran's psychiatric symptoms cause total social and occupational impairment.  Additionally, the Board notes that the Veteran has been married for 47 years and does maintain limited interactions with immediate family members and fellow Veterans at the VA.  All of these factors combine to shows that the Veteran is not totally socially and occupationally impaired.  

The Board notes that the assigned GAF score throughout the appeal period was 55.  According to the DSM-IV, GAF scores ranging from of 51 to 60 represent moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers). 

In this case, the assigned GAF score is indicative of moderate symptoms.  However, a GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, it must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126 (a) (2016).  In this case, the Board finds that the extent and severity of the Veteran's actual psychiatric symptoms reported during the entire appeal period are suggestive of occupational and social impairment with deficiencies in most areas, as contemplated in the assigned, 70 percent rating for psychiatric disabilities, regardless of the GAF scores.  A review of the Veteran's VA treatment record during that time does not suggest that his symptoms were of the frequency and severity of total social and occupational impairment.  

Consideration has been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted higher schedular ratings than those assigned because total social and occupational impairment due to psychiatric symptomatology has not been shown during the period under review.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the psychiatric disability symptomatology does not represent the criteria required for a 100 percent rating. 

In reaching the above conclusions, the Board has considered the Veteran's and his spouse's statements regarding the severity and frequency of psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, even with consideration of those statements, the VA examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability did not result in total social and occupational impairment.  The Board finds that those reports and the treatment records are the most persuasive evidence of record. Thus, to the extent that the Veteran asserts that his service-connected psychiatric disability is worse than evaluated, the Board points out that the predominant findings on during clinical examinations and treatment reports over the years do not establish that he has more severe disability in this respect.

Therefore, the Board finds that a rating in excess of 70 percent is not warranted.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hand tremors is granted.

Entitlement to a rating in excess of 70 percent for PTSD is denied.


REMAND

Hypertension

The Veteran asserts that his diagnosed hypertension is attributable to active service, to include as secondary to his service connected PTSD.  

As directed by the April 2016 Board remand, the Veteran was provided a VA examination to determine the etiology of hypertension, to include whether hypertension was due to in-service herbicide exposure, or caused or aggravated by service connected PTSD .  The remand directives specifically requested the examiner to comment upon the National Academy of Sciences Institute of Medicine finding that there is a "limited or suggestive evidence of association" between herbicide exposure and hypertension. The Board also instructed the examiner to opine as to whether the Veteran's hypertension has been aggravated by his service-connected PTSD. Unfortunately, the June 2016 VA examiner did not comment upon the finding by the National Academy of Sciences Institute of Medicine in providing the requested opinion and rationale; the examiner also failed to discuss whether the Veteran's hypertension has been aggravated by his PTSD.

Therefore, the Board must remand for another VA opinion prior to any further adjudication of the Veteran's hypertension claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide an examination or obtain an opinion, the examination or opinion must be adequate).  As there was not full compliance with the remand instructions, the Board must remand again to avoid prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).

Cardiac Disabilities Other Than Coronary Artery Disease

The Veteran asserts that his diagnosed nonischemic cardiomyopathy, left bundle branch block, and congestive heart failure are related to active service, to include as secondary to presumed exposure to herbicides or to service-connected coronary artery disease (CAD).  

Pursuant to the Board's April 2016 remand, the Veteran underwent a VA examination in June 2016 to assess the etiology of the cardiac disabilities other than service connected CAD.  The VA examiner remarked that the Veteran's non-CAD cardiac disabilities were less likely than not related to service, to include herbicide exposure.  The examiner opined that the Veteran's non-CAD cardiac disabilities were not conditions that were caused by presumed exposure to certain herbicide agents, such as Agent Orange.  The examiner also reported that it was less likely than not those non-CAD cardiac disabilities were related to service on a direct basis as there was a lack of documentation of any symptoms of or treatment for cardiac disorders in his service treatment records.  The examiner also reported that the etiology of the Veteran's congestive heart failure and heart block were "unknown."  

Here, the Board finds that the June 2016 VA examiner's opinion concerning the Veteran's non-CAD cardiac disabilities is inadequate.  The Board notes that the examiner provided an ambiguous and contradictory opinion as to the etiology of the Veteran's non-CAD disabilities, as she reported etiology of these conditions was unknown but also stated that the disorders were not related to active service or presumed herbicide exposure.  However, it appears to the Board that if the etiology of these conditions were truly unknown, the examiner would not likely have been able to provide an etiological opinion that these conditions were not caused by service, to include exposure to herbicides.  Therefore, this matter must be remanded for another VA opinion to reconcile the VA examiner's findings.  


Service Connection for Scar and Special Monthly Compensation

Since the Veteran's disability picture is unresolved, the claims for service connection for scar and for entitlement to SMC based on aid and attendance/ housebound status remain inextricably intertwined with the service connection claims remanded herein.  Parker v. Brown, 7 Vet. App. 116 (1994); see also Harris v. Derwinski, 1 Vet. App. 180 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Thus, adjudication of the claim for service connection for scar and for entitlement to SMC must be deferred until after completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to obtain an addendum opinion regarding the Veteran's hypertension from an appropriate medical professional based on review of the claims file. (Arrange for the Veteran to undergo VA examination only if, in the judgment of the designated examiner, one is needed to provide the requested opinions.) The record must be made available to the examiner for review. 

A) The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had its onset during, or is otherwise related to, his active service, to include exposure to herbicides.

The opinion must include specific consideration of the Veteran's presumed exposure to herbicide agents, including in particular a discussion of the National Academy of Sciences Institute of Medicine's conclusion that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

B) The examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is aggravated by his service-connected PTSD. 

The term "aggravated" in the above context refers to a worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

If aggravation is found, the examiner should, to the extent possible, establish a baseline level of severity for the hypertension before aggravation by PTSD. 

All pertinent lay and medical evidence must be discussed in the rationale, including the Veteran's lay statements. A complete rationale is needed for all opinions expressed.

2.  Arrange to obtain an addendum opinion regarding the Veteran's cardiac disabilities other than CAD from an appropriate medical professional based on review of the claims file. (Arrange for the Veteran to undergo VA examination only if, in the judgment of the designated examiner, one is needed to provide the requested opinion.) The record must be made available to the examiner for review. 

A) For each non-CAD cardiac disability found to be present, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during, or is otherwise related to, his active service. The opinion must include specific consideration of the Veteran's presumed exposure to herbicide agents.

B) The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each non-CAD cardiac disability was caused by or aggravated by the Veteran's service-connected CAD. 

The term "aggravated" in this context refers to a worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

All pertinent lay and medical evidence must be discussed in the rationale, including the Veteran's lay statements. A complete rationale is needed for all opinions expressed.

3.  Then, readjudicate the claims remaining on appeal, to include entitlement to service connection for a scar and entitlement to SMC.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


